Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                 November 04, 2014

The Court of Appeals hereby passes the following order:

A15A0504. MIKE YOUNGBLOOD v. THE BANK OF NEW YORK MELLON
    TRUST N. A.
      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, Mike Youngblood appealed the magistrate court’s
decision to the superior court. On August 20, 2014, the superior court entered
judgment against Youngblood, who filed a notice of direct appeal to this Court on
September 10, 2014. We lack jurisdiction for two reasons.
      First, because the order at issue disposes of a de novo appeal from a magistrate
court decision, Youngblood was required to follow the discretionary appeal
procedures. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366,
367 (454 SE2d 175) (1995). His failure to do so deprives us of jurisdiction over this
appeal.
       Second, this appeal is untimely. Although a notice of appeal generally may
be filed within 30 days of entry of the order sought to be appealed, the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192)
(1994). The underlying subject matter of this case is a dispossessory judgment. And,
pursuant to OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Here, Youngblood filed his notice
of appeal 21 days after the superior court’s order was entered. For these reasons, we
lack jurisdiction to review this appeal, which is hereby DISMISSED.
                                       Court of Appeals of the State of Georgia
                                                                  11/04/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.